Citation Nr: 0931330	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  05-30 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC (RO) which granted service connection for 
diabetes mellitus, type II, and assigned a 20 percent 
evaluation effective June 9, 2003.  In a subsequent May 2005 
decision, the RO granted an earlier effective date of June 9, 
2002.

The Board remanded the case to the RO for further development 
in November 2008.  That development has been completed, and 
the case is once again before the Board for review.  
Subsequent to the most recent remand of this case, a new 
rating decision was promulgated in June 2009 which granted 
the Veteran a 40 percent evaluation for diabetes mellitus, 
type II, effective June 9, 2002.

The issues of service connection for renal insufficiency as 
secondary to service-connected diabetes mellitus, type II, 
and entitlement to an earlier effective date for service 
connection for arteriosclerotic heart disease are again 
referred to the RO for appropriate action.  See November 2008 
Board remand.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's diabetes mellitus type II is manifested by the 
use of insulin, diet restriction, and regulation of 
activities.  

2.  Diabetes mellitus type II is not manifested by episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 40 
percent for service-connected diabetes mellitus type II have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied with respect to the 
Veteran's initial claim of service connection.

In the Veteran's May 2005 Notice of Disagreement (NOD), he 
took issue with the initial disability rating assigned to his 
service-connected diabetes mellitus type II and is presumed 
to be seeking the maximum benefits available under the law.  
Dingess; see also AB v. Brown.  Therefore, in accordance with 
38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an 
August 2005 SOC which contained, in part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. § 
7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. § 
3.103(b).  See also Dingess.  The claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim.  Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed 
this matter; there is no prejudice to the claimant. See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Moreover, 
since VA's notice criteria was satisfied because the RO 
granted the Veteran's claim for service connection, the Board 
also finds that VA is in compliance with the guidance set 
forth by the Court in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).

The Veteran's service treatment records, private treatment 
records, VA authorized examination reports, and hearing 
transcript have been associated with the claims file.  The 
Board notes specifically that the Veteran was afforded a VA 
examination for diabetes in October 2007, and an additional 
VA examination was provided in January 2009.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are collectively predicated on a review of the claims 
folder and medical records contained therein; contain a 
description of the history of the disability at issue; 
document and consider the relevant medical facts and 
principles; and recorded the relevant findings for rating the 
Veteran's diabetes mellitus type II.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].

The Board concludes that any deficiency in the notice to the 
appellant or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the appellant in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  Based on a review of 
the claims file, the Board finds that there is no indication 
in the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield III.
B.  Law and Analysis

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
this case, however, there is no indication that the Veteran's 
diabetes mellitus underwent any change in severity to warrant 
staged ratings during the period on appeal.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The Veteran is currently assigned a 40 percent evaluation for 
his diabetes mellitus type II.  The rating criteria for 
diabetes mellitus are found in 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, is assigned a 100 percent disability rating.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2008).

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated, is assigned a 60 percent disability 
rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities is assigned a 40 percent disability 
rating.  Id.

In addition, the regulations stipulate that compensable 
complications of diabetes are to be evaluated separately, 
with noncompensable complications to be considered as part of 
the diabetic process under Diagnostic Code 7913.  Id at Note 
(1).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO, Diagnostic 
Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

Diagnostic Code 7913 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (diabetes mellitus) but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  The Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate, and the Veteran has not 
requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7913, with 
reference to other diagnostic codes as appropriate as 
required by the diagnostic criteria set forth therein.

As noted above, the Veteran is currently assigned a 40 
percent disability rating.  Evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, is necessary for 
assignment of the higher 60 percent rating.  Here, the 
evidence of record does not establish that the Veteran's 
disability satisfies these criteria.

Private treatment records dated July 2003 indicate that the 
Veteran had reasonably good blood sugar control.  VA 
examinations in October 2007 and January 2009 specifically 
noted no history of ketoacidosis or hypoglycemia.  When the 
Veteran and his spouse testified before the Board in October 
2008, the Veteran testified that his blood sugar has been 
under good control for about three years, and that maybe once 
a month he has an episode of low blood sugar.  He 
specifically denied any hospitalizations or emergency room 
visits due to blood sugar levels.

With respect to complications, the January 2009 VA 
examination report stated that the Veteran has a history of 
coronary artery disease, congestive heart failure, atrial 
fibrillation, and renal insufficiency, all made worse or 
related to his diabetes mellitus.  The Veteran is currently 
assigned a 30 percent disability rating under Diagnostic Code 
7005 for arteriosclerotic heart disease secondary to his 
diabetes mellitus.  See October 2007 Rating Decision.  An 
additional claim for service connection for renal 
insufficiency secondary to diabetes mellitus was referred to 
the RO for consideration in the Board's November 2008 remand 
of this matter.  However, assuming for the sake of argument 
that renal insufficiency is determined to be noncompensable 
complication of diabetes mellitus if separately evaluated, 
the Board finds that the Veteran nonetheless does not meet 
the criteria for a higher 60 percent rating, as he has no 
history of ketoacidosis or hypoglycemia requiring 
hospitalization or monthly visits to a diabetic care 
provider.  See, e.g., January  2009 VA examination report 
(Veteran sees physician every two to three months for 
treatment of his diabetes).  A 40 percent disability rating 
most closely approximates the Veteran's disability level.

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
diabetes mellitus type II with the established criteria found 
in the rating schedule for diabetes mellitus shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, during the October 2008 Board hearing, the Veteran 
testified that he had never been hospitalized for his 
diabetes.  He further testified that, in his capacity as a 
tax law specialist, his job is sedentary and he works at a 
desk.  There is no indication that the Veteran's disability 
causes impairment with employment over and above that which 
is already contemplated in the assigned schedular rating, 
including the regulation of activities.  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.




ORDER

An initial disability rating in excess of 40 percent for 
service-connected diabetes mellitus type II is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


